Citation Nr: 1433748	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA elective right ring finger partial fasciectomy in February 2009, and the postoperative diagnosis was right ring finger Dupuytren's contracture.  Although a February 2009 record reflects that the doctor discussed the risks and possible outcomes of the surgery, the informed consent is not associated with the record.  

Records in May 2009 reflect a maladaptive response to surgical treatment of his right ring finger.   The Veteran developed complex regional pain syndrome that resulted in swelling, arthrofibrosis, and abnormal pain response.  Although his condition was noted to be improving, particularly with respect to complex regional pain syndrome, his right hand function remained quite impaired.  Greater involvement of his surgical digit was reported as well as involvement of his little finger and, to a lesser extent, his index and long finger, noted to be more indicative of overall generalized process in the hand as opposed to that related to the surgical soft tissue release.  

The Veteran has not been afforded a VA examination to secure a medical opinion in this matter.  A VA examination to address his allegations/the medical questions raised by the claim under 38 U.S.C.A. § 1151 is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the signed informed consent for the February 2009 right ring finger partial fasciectomy and associate it with the claim file.  

2.  Thereafter, schedule the Veteran for a VA right hand examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner must state whether the Veteran has any additional disability from the February 2009 right ring finger partial fasciectomy.  
 
If the examiner finds that the Veteran does have additional disability from the February 2009 right ring finger partial fasciectomy, he or she must indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment. 

The examiner must then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures. The examiner must consider any informed consent documentation and opine as to whether the Veteran was appropriately informed of the risk of additional disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



